Dissenting Opinion by
Rhodes, P. J:
In my opinion the grant of tax exemption to church parking lots is contrary to the letter and spirit of article IX, §1 of the Pennsylvania Constitution, notwithstanding the advent of the automobile, the convenience to the worshipping public, and the municipal problems of parking.
*590Article IX, §1 of the Constitution confines the exemption to “actual places of religious worship, . . .” The Act of the General Assembly executing the constitutional provisions applies the exemption to — “(a) All churches, meeting-houses, or other regular places of stated worship, with the ground thereto annexed necessary for the occupancy and enjoyment of the same; . . .” Act of May 22, 1933, P. L. 853, §204, 72 PS §5020-204.
Tax exemption statutes are to be strictly construed; one claiming the exemption must show affirmative legislation in support of the claim, and his case must come clearly within the exemption. West View Borough Municipal Authority Tax Case, 175 Pa. Superior Ct. 641, 644, 645, 107 A. 2d 130. It is also fundamental that the statute must be read in conjunction with the constitutional provision; the statute cannot extend the limited exemption permitted by the Constitution. It follows that we should note it is the statute and not the constitutional provision which states that ground annexed to actual places of religious worship and necessary for the occupancy and enjoyment of the same is exempt. See West View Borough Municipal Authority Tax Case, supra, 175 Pa. Superior Ct. 641, 645, 107 A. 2d 130.
If we approach this case with a realization that only actual places of religious worship are constitutionally subject to exemption, it is obvious that a parking lot is taxable. The strictness with which the constitutional exemption has been applied in the past has properly resulted in holdings to the effect that a parsonage is taxable (Philadelphia v. St. Elizabeth’s Church, 45 Pa. Superior Ct. 363, 369), a janitor’s residence upon the church property is taxable (City of Pittsburg v. The Third Presbyterian Church, 10 Pa. Superior Ct. 302, 305), a lot upon which a parish house and future addi*591tion to the church would be built is taxable (First Baptist Church of Pittsburgh v. Pittsburgh, 341 Pa. 568, 576, 20 A. 2d 209), and a vacant lot held for the sole purpose of building a church, even where such lot was occasionally used for worship (Philadelphia v. Overbrook Park Congregation, 171 Pa. Superior Ct. 581, 586, 91 A. 2d 310) is taxable. Consequently, I find no justification to hold that a parking lot is exempt.
The majority opinion points to the convenience of the automobile to the family, to the growing municipal parking problem, and to the testimony of church architects to the effect that the current thinking in church construction includes parking facilities. But assuming all of this, there is no compelling reason to relax the rule of strict construction of exemption statutes. Even though a parking lot is a convenience and is desirable, it does not mean that it becomes an actual place of religious worship within the constitutional provision. A parsonage may be said to be desirable, convenient, and even necessary to any church, but it does not thereby wear the cloak of exemption as an actual place of religious worship. A parking lot should not rise to a higher degree of consideration than a parsonage in this respect. Furthermore, while it may be necessary for some church members to drive to church, it does not follow that a parking lot for their convenience is a necessity, or that it is exempt as an “actual place of religious worship.” In City of Pittsburg v. The Third Presbyterian Church, supra, 10 Pa. Superior Ct. 302, 305, this Court made such a distinction, and said: “A janitor may also be a necessity but it does not follow that a residence for his comfort and convenience is such.”
The policy set forth in the Constitution to exempt actual places of religious worship is a worthy and commendable one; but there is another policy of similar *592stature which prohibits exemption from tax liability unless clearly entitled thereto. Public policy, as expressed in our Constitution, strongly favors nondiscriminatory taxation with very few clearly indicated exceptions; public policy therefore imposes a strict construction upon exemption statutes. A contrary liberalized construction of exemption provisions simply casts an added and discriminatory burden upon the general taxpayers; it should not be condoned. First Baptist Church of Pittsburgh v. Pittsburgh, supra, 341 Pa. 568, 576, 20 A. 2d 209.
Certain practical considerations must be recognized in addition to the legal aspects of the problem. There is no acceptable standard by which the size of the parking lot to be exempt can be determined. For example, should a parking lot be exempt which will accommodate the car of . every member of the church, or should those members within “reasonable” walking distance be excluded? These and many other questions will undoubtedly be raised in future cases as the result of the majority opinion. Moreover, church parking lots are used only a few hours each week. Certainly it is not fair to the taxpaying public to exempt such extensive plots as are certain to be claimed for parking lots when the real utility and the convenience are so small. Such lots offer no outstanding contribution to the solution of municipal parking problems as to warrant tax exemption as a matter of general public policy. In fact, the overriding consideration is the public policy which forbids the gratuitous enlargement of the tax exempt roles in the absence of a clear statutory grant of exemption, together with the presence of a clear constitutional permission to exempt.
I would affirm the' orders of the court below.
Wright, J., joins in this dissenting opinion.